Citation Nr: 1128344	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction from 30 percent to 10 percent for bilateral flatfeet was proper.

2.  Entitlement to an increased rating for bilateral flatfeet, evaluated as 30 percent disabling prior to May 1, 2010, and as 10 percent disabling therefrom.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1983 and from July 1986 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reduction of the Veteran's bilateral flatfeet from 30 percent to 10 percent, effective May 1, 2010.  The Veteran has appealed that issue.  Moreover, as the reduction was prompted by an examination conducted in connection with a request for an increased rating, the Board has characterized the issues on appeal as stated on the title page of this decision.  

Historically, the Veteran was awarded an increase from 10 percent to 30 percent for his bilateral flatfeet disability in an October 2007 rating decision.  He did not file a notice of disagreement with that determination within one year of its issuance.  However, he filed an increased evaluation claim in June 2009.  In August 2009, he underwent a VA examination.  Based on the findings obtained from that examination, the RO proposed a rating reduction from 30 percent to 10 percent in a November 2009 rating decision.  The Veteran was notified of that proposal in a November 2009 letter.  After the prescribed time period, the RO finalized the reduction in the January 2010 rating decision, the subject of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The reduction issue on appeal arises from the Veteran's increased evaluation request in June 2009.  In a July 2009 letter, the Veteran was sent the proper Veterans Claims Assistance Act of 2000 (VCAA) notice for an increased evaluation claim.  However, following development, including a VA examination in August 2009, the RO ultimately reduced the Veteran's evaluation for bilateral flatfeet in a January 2010 rating decision.  The Board notes that neither the November 2009 proposed reduction decision, the November 2009 proposal notification letter, the January 2010 finalized reduction decision, nor the April 2010 statement of the case properly notified the Veteran as to the requirements necessary to effect a reduction in an evaluation, particularly as to 38 C.F.R § 3.344.  Thus, on remand, VA should adequately fulfill its duty to assist by providing the Veteran proper notice in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006) (issuance of proper notice and readjudication of the issue will cure any timing defects under the VCAA).

With respect to the Veteran's increased evaluation claim, the Board notes that new evidence regarding such disability may potentially be acquired during the remand; additionally, adjudication of the reduction claim impacts the outcome of any increased evaluation claim and therefore such is inextricably intertwined with the reduction issue which is being remanded.  Under the circumstances, a decision by the Board on the Veteran's claim for increased evaluation for bilateral flatfeet would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to the propriety of the reduction and increased evaluation claims for his bilateral flatfeet.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and should specifically include notification as to substantiation of a reduction claim and the requirements of 38 C.F.R. § 3.344 (2010).

2.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran since January 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral flatfeet since February 2010.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following the above development, review the claims file and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

